

114 S969 IS: Federal Public Safety Retirement Fairness Act of 2015
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 969IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Toomey (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide an exemption from the tax on early
			 distributions for certain Federal law enforcement officers, firefighters,
			 and air traffic controllers who retire before age 55, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Federal Public Safety Retirement Fairness Act of 2015.
		2.Exemption from tax on early distributions
 (a)In generalSubsection (t) of section 72 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(11)Distributions to qualified Federal law enforcement officers, firefighters, and air traffic
			 controllers from the Thrift
			 Savings Fund
 (A)In generalIn the case of a distribution to a qualified Federal law enforcement officer, qualified firefighter, or qualified air traffic controller from the Thrift Savings Fund established under section 8437 of title 5, United States Code, paragraph (2)(A)(v) of this subsection shall be applied by substituting age 50 (or, if earlier, the age at which the employee has completed 25 years of creditable service) for age 55.
 (B)Qualified law enforcement officerFor purposes of this paragraph, the term qualified law enforcement officer means an individual— (i)who is employed by the Federal Government as a law enforcement officer (within the meaning of section 4521, 5541(3), 8331(20), or 8401(17) of title 5, United States Code), and
 (ii)who has completed 20 years of creditable service. (C)Qualified firefighterFor purposes of this paragraph, the term qualified firefighter means an individual—
 (i)who is employed by the Federal Government as a firefighter (within the meaning of section 8331(21) of title 5, United States Code), and
 (ii)who has completed 20 years of creditable service. (D)Qualified air traffic controllerFor purposes of this paragraph, the term qualified air traffic controller means an individual—
 (i)who is employed as an air traffic controller (within the meaning of section 2109 of title 5, United States Code), and
 (ii)who has completed 20 years of creditable service. (E)Creditable serviceFor purposes of this paragraph, the term creditable service means creditable service under section 8332 or 8411 of title 5, United States Code..
 (b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2014.